IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 4 WM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
JOSHUA EVANS,                                  :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the “Petition for Extraordinary Relief under

King’s Bench Jurisdiction” and the Motion for Entry of Default Judgment are DENIED.